751 So. 2d 1261 (2000)
Mehran ETESAM, Appellant,
v.
Maliheh CHASEBI, Appellee.
No. 3D98-0390.
District Court of Appeal of Florida, Third District.
March 15, 2000.
William A. Daniel, Jr., Miami, for appellant.
Kutner, Rubinoff, Bush & Lerner and Susan S. Lerner, Miami, for appellee.
Before SCHWARTZ, C.J., and COPE and GREEN, JJ.
COPE, J.
Mehran Etesam appeals a final judgment of dissolution of marriage. We affirm.
The appellant former husband contends that the trial court should not have awarded permanent periodic alimony to the appellee former wife. There was a bench trial of the case, but no court reporter and thus no transcript available for purposes of this appeal.
In deciding whether to award permanent alimony, the trial court is to consider the factors set forth in subsection 61.08(2), Florida Statutes (1997). See also Canakaris v. Canakaris, 382 So. 2d 1197, 1201-02 (Fla.1980).
The final judgment recited that this was a fifteen-year marriage, although there had been a four-year separation prior to judgment. The wife was forty-six and able to earn approximately $15,000 annually through retail sales, while the husband, age thirty-eight, was an engineer with earnings of approximately $49,000 annually. The court found that the wife needed alimony "in order to provide for her future *1262 needs as established by the evidence," and that the husband has the ability to pay it.
We see nothing in the recitation in the final judgment that indicates the trial court misunderstood the applicable legal standards. In the absence of a transcript, we are unable to entertain the husband's argument that the trial court abused its discretion in ordering permanent alimony. See Applegate v. Barnett Bank, 377 So. 2d 1150, 1151-52 (Fla.1979).
Affirmed.